By the Court.
The simple question involved in the exception to the decision of the judge refusing to receive testimony, that the sale of the premises described in the sheriff’s deed was under the execution in favor of Hill and Stebbins, *87and no other, is, can that part of a sheriff’s deed be contradicted by parol evidence which sets forth the writ under which the sale was made? We are of opinion that the proposition contended for by the plaintiff’s counsel goes the whole length of destroying the effect of such a deed by parol testimony; for if it be allowable to shew that the sheriff did not sell on two of the three writs offieri facias which are referred to and in part recited in his deed, no good.reason is perceived for refusing to inquire into the fact whether the sale was on the other or not.
Many authorities were referred to in support of a proposition which is too generally received and too well established to require the support of any authority whatever. Written contracts are not to be contradicted by parol evidence. This applies with full force to deeds. This proposition has been usually laid down with reference to the parties to the deed or written contract. The question before us is not presented in that aspect. Here we are to inquire whether a third person, whose rights are alleged to be affected by a sheriff’s deed, can in a collateral manner, contradict it in what is deemed an essential part, by parol evidence. Two cases in our own reports were referred to, which seem to be conclusive against the objection to the judge’s opinion at the circuit. In Jackson v. Vanderheyden, 17 Johns. R. 167, it was held that parol evidence was inadmissible to show that the execution on which the levy and sale were stated in the sheriff’s deed to have been made, had been withdrawn and abandoned by the sheriff. The rea-son assigned for this decision is, that such evidence would, if admitted collaterally, contradict the sheriff’s deed. A disjinction was attempted to be raised between that case and the case of Jackson v. Croy, 12 Johns. R. 427, which was the authority for the last decision. It was supposed that we ought not to consider ourselves bound by the latter decision and another which rests upon it, if the authorities do not support the principle. This distinction rests on the difference there is between a deed and the recitals in a deed.
In Jackson v. Croy, the court decided that parol evidence could not be received to shew that a part of the premises included in the grant was intended to be excepted. The principle of this case is conceded to be correct, but it is urged that *88it is no authority for the decision of Jackson v. Vanderheyden, for ^he par0] proof offered in that case was intended to show that the sheriff recited in the deed an authority for making the sale which he had not. It appears to me, however, that the principle of the two cases is the same. This principle is, that parol evidence shall not be received in contradiction to the deed, for the purpose of destroying its effect. The effect of such a deed would be as completely destroyed by showing a mistake in reciting the authority of the officer, as a mistake in relation to the object of the sale. What is the difference, in point of principle, between showing that the sheriff did not sell on an execution whereon he says in his deed he did sell, and showing that he did not sell a particular piece of property which he has included in his deed as a part of the premises sold ? If there be any, it is not perceived. The reasons for excluding the parol evidence are as strong in the one case as in the other; the benefits and the inconveniences, whatever the latter may be, are about the same. We are therefore of opinion that the case of Jackson v. Gray warranted the decision in Jackson v. Vanderheyden. The case of Jackson v. Sternberg, 20 Johns. R. 49, is still more explicit in favor of the decision at the circuit. The parol evidence in that case was given for precisely the same object for which it was offered in this: which was to show that the sale was not on the execution which the sheriff, in his deed, had recited as the authority by virtue of which he had acted. We feel ourselves bound to uphold the decisions, and to sanction the opinion of the judge at the circuit, excluding the parol testimony offered to impeach the recital in the deed.
We see no formidable mischief likely to result from the operation of such a principle. A party who may be injured by the mistakes of a sheriff, can have relief by a summary application to the court, under whose authority the officer acts, or through the medium of a court of equity; and it is much better that he should be confined to these modes of redress than to render all titles derived under judicial sales doubtful and subject to be defeated, by allowing the written instruments by which they are evidenced to be attacked collaterally, by parol evidence.
*89■ We are asked to say that the two first pieces of land mentioned in the sheriff’s deed were first sold, and as the sum bid for them was equal to the amount due on the oldest execution, to pronounce that satisfied ; and that the sale of the third and fourth pieces was alone on the execution issued on the junior judgment. The language of the deed does not authorize us to assume such a position; it is true the pieces were sold separately, but the seizure and sale of each piece is declared by the deed to have been by virtue of all the writs mentioned in the recital of the deed, To say, therefore, that the first piece was seised and sold on the oldest execution, would be contradicting the deed. Besides, we are not bound necessarily to infer that the sales took place in the order in which they are mentioned in the deed. We think the decision of the judge who tried the cause on this point also was correct.
Judgment for the defendant.